        Case 4:15-cr-00021-BMM Document 60 Filed 06/22/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-15-21-GF-BMM
                Plaintiff,
      vs.

WYAT CAMERON MONTCLAIR,                                 ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 18, 2020. (Doc. 59.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:15-cr-00021-BMM Document 60 Filed 06/22/20 Page 2 of 4



       Judge Johnston conducted a revocation hearing on June 18, 2020. (Doc. 56.)

The United States accused Montclair of violating his conditions of supervised

release 1) by failing to report for substance abuse treatment; 2) by failing to report for

substance abuse testing; and 3) by failing to report to her probation officer as directed .

(Doc. 53). At the revocation hearing, Montclair admitted that he had violated the

condition of her supervised release: 1) by failing to report for substance abuse

treatment; 2) by failing to report for substance abuse testing; and 3) by failing to

report to her probation officer as directed. (Doc. 56.) Judge Johnston found that

Montclair’s violations proved to be serious and warranted revocation, and

recommended that Montclair receive a custodial sentence of 6 months, with 22

months of supervised release to follow. (Doc. 59.) Montclair was advised of the 14

day objection period and his right to allocute before the undersigned. Montclair

waived those rights. (Doc. 56.)

       The violations prove serious and warrant revocation of Montclair’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

       Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 59) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Wyatt Cameron Montclair

be incarcerated for a term of 6 months of custody, with 22 months of supervised
        Case 4:15-cr-00021-BMM Document 60 Filed 06/22/20 Page 3 of 4



release to follow. Montclair should serve his term of custody at the Bureau of

Prisons’ facility in Sandstone, Minnesota. Montclair should NOT serve his term

of custody at Bureau of Prisons’ facility in Florence, Colorado. The sentence

imposed in this case should run concurrent with the sentence imposed in cause

number CR-14-84-GF-BMM.

      DATED this 22nd day of June, 2020.
Case 4:15-cr-00021-BMM Document 60 Filed 06/22/20 Page 4 of 4
